Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(18) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 85 to Registration Statement No 2-27962 on Form N-1A of our report datedNovember 20, 2006relating to the financial statements and supplementary data of theSMID-Cap Portfolio, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Other Service Providers-Independent Registered Public Accounting Firms in such Registration Statement. /s/ Deloitte & Touche LLP DELOITTE & TOUCHE LLP April 26, 2007 Boston, Massachusetts
